     Case 3:21-cr-00243-JLS Document 24 Filed 03/19/21 PageID.29 Page 1 of 1
                                                                                    FILED
                                                                                 r-~
                                 UNITED STATES DISTRICT co T
                               SOUTHERN DISTRICT OF CALIFO
                                                                                 LKliS:iis;:;
                                                                                  MAR_~:~~-~~
                                                                                              Crcourrr
                                                                                ~E, 1
                                                                                             11o- CALIFORNlt,
                                                                           SOUTHlcRN.DISTl11CT
                                                                           BY                        DEPUTY
UNITED STATES OF AMERICA,                                                                        .
                                                              Case No. 21cr0243-JLS

                                           Plaintiff,
                        vs.
                                                               JUDGMENT OF DISWSSAL
CHLOE LAUREL BISHOP

                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:
                                                                                   ,.

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1 - 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:    3118121
                                                         Hon. Linda Lopez
                                                         United States Magistrate Judge
